EXHIBIT CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the accompanying Quarterly Report of Noble Energy, Inc. (the “Company”) on Form10-Q for the period ended June 30, 2009 (the “Report”), I, Frederick B. Bruning, Vice President and Chief Accounting Officer of the Company, hereby certify that to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 30, 2009 /s/ FREDERICK B. BRUNING FREDERICK B. BRUNING Vice President and Chief Accounting Officer (Acting Principal Financial Officer for purposes of this Certification) 1
